Title: From Thomas Jefferson to George Jefferson, 4 March 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Mar. 4. 1800.

Your favor of the 24th. is recieved. I this afternoon recieved a letter from mr Randolph informing me you had been so kind as to step in between him & the agent of Leroy & Bayard, & by advancing the sum necessary, to prevent the sale of his land: and he wishes me to do what I can to prevent inconvenience to you till his tobacco instalments can come in. knowing nothing of the amount of the sum you have been obliged to advance for him, I must ask the favor of you to inform me of it by return of post. in the mean time I shall take the following measures towards covering the advance as speedily as possible. mr Lieper is to give me his note immediately for the tobo. we sent to New York. it will be 720. D. this we can get discounted in time to go on on Monday & be with you on Saturday the 15th. another note of about 150. D. can be discounted & forwarded at the same time. I am not certain whether some monies of mr Short’s may not be lying in mr Barnes’s hands at this moment & unemployed. if there be they can for a short time be spared & replaced by our tobo. instalments. I shall be anxious to learn from you the amount called for. not knowing whether mr Randolph is at Eppington or Edgehill I take the liberty of putting a letter to him under your cover.
If you could find a conveyance to this place for Edmd. Randolph’s abridgment of the laws of Virginia I will thank you to procure & forward it to me. perhaps some acquaintance may be coming on in the stage who would take charge of it. I am sending on a cask of clover seed, which I will pray you to forward to Monticello with the least delay possible; as the season for sowing is fast approaching. I am Dear Sir
Your’s affectionately

Th: Jefferson



P.S. a hogshead of my tobo. was lost at the warehouse. I presume I am to be paid for it: and at the same rate I sold the residue at, [to] wit 7.D. […] 6. D. [class]. do we stand any chance to get our money from N. Carolina?

